MINISTERE DU TOURISME REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité* Travail* Progrès

CERTIFICATDE CONFORMITE ENVIRONNEMETALEN° 1437 1MTE/CAB/DGE/DPPN
DE L'AUDIT ENVIRONNEMENTAL ET SOCIAL DES ACTIVITES DE PRODUCTION SUR LE SITE
INDUSTRIEL DE LA’SOCIETE 1FO A NGOMBE DANS LE DISTRICT DE MOKEKO, DEPARTEMENT
DE LA SANGHA

LA MINISTRE DU TOURISME ET DE L'ENVIRONNEMENT,

Vu la constitution ;

Vu la loi n° 003/91 du 23 avril 1991 sur la protection de l'environnement ;

Vu le décret n° 99-149 du 23 août 1999 portant organisation et fonctionnement du fonds
pour la protection de l'environnement ;

Vu le décret n° 2009-415 du 20 novembre 2009 fixant le champ d'application, le contenu et
les procédures de l'étude ou de la notice d'impact environnemental et
social ;

Vu le décret n° 2010-77 du 2 février 2010 portant attributions et organisation de la direction
générale de l'environnement ;

Vu le décret n° 2013-186 du 10 mai 2013 portant attributions et organisation de l'inspection
générale de l'environnement ;

Vu le décret n° 2017-371 du 21 août 2017 portant nomination du Premier ministre, Chef du
gouvernement ;

Vu le décret n° 2017-373 du 22 août 2017 portant nomination des membres du
gouvernement ;

Vu le décret n° 2017-412 du 10 octobre 2017 relatif aux attributions du ministre du tourisme
et de l'environnement ;

Vu l'arrêté n° 1450/MIME/DGE du 18 novembre 1999 relatif à la mise en application de
certaines dispositions sur les installations classées de la loi n° 003/91 du 23 avril 1991 sur la
protection de l'environnement ;

Vu l'arrêté n° 3196 /MTE/CAB du 14 juillet 2008 portant nomenclature des installations
classées de la loi n° 003/91 du 23 avril 1991 sur la protection de l'environnement ;

Vu l'arrêté n° 4406/MTE/CAB du 1% avril 2014 fixant les conditions d'agrément pour la
réalisation des évaluations environnementales ;

Vu les comptes rendus des réunions de validation de l'audit environnemental et social des
activités de production sur le site industriel de la Société IFO à Ngombé dans le District de
Mokéko, Département de la Sangha, tenues les 10 juillet 2019 et 14 mars 2020 à Brazzaville.

Email : secretariatministre@ministere-tourisme.gouv.ca
2 sites du Ministère : www.ministere-tourisme.gouv.cg / www.officedutourisme.gouv.cq

CERTIFIE:

Article premier : Le rapport de l'audit environnemental et social des activités de production
sur le site industriel de la Société IFO à Ngombé dans le District de Mokéko, Département de
la Sangha, est conforme aux textes en vigueur en matière de protection de l’environnement.

Article 2: Le présent certificat de conformité environnementale confère à la société
l'autorisation de poursuivre ses activités.

Au terme de la mise en œuvre des mesures correctives proposées par la Plan de Gestion
Environnementale et sociale, la société IFO devra solliciter une autorisation d'ouverture
prévue à l’article 41 de la loi n° 003/91 du 23 Avril 1991 susvisée.

Article 3 : Les activités de production sur le site industriel de la Société IFO, seront réalisées
de manière à limiter les impacts sur l'environnement et la santé humaine, notamment par
l'application des mesures d'atténuation contenues dans le Plan de Gestion Environnementale
et Sociale.

Article 4: La société IFO est tenue de déclarer à la Direction départementale de
l'environnement de la Sangha, dans les 72 heures au plus tard, les accidents ou incidents
survenus et qui sont de nature à porter atteinte à l'environnement et/ou à la santé humaine,
conformément à l'article 18 de l'arrêté n° 1450/MIME/DGE du 18 novembre 1999 susvisé.

Un rapport élaboré à cet effet précise les circonstances des accidents ou incidents, leurs
conséquences, ainsi que les mesures prises pour y remédier ou éviter leur reproduction.

Article 5 : Le présent certificat de conformité environnementale est individuel, incessible et
inaliénable. Il ne peut être ni transféré, ni loué.

Il est nul de plein droit s'il est détourné de son objet social, ou si la personne qui s'en prévaut
n'en est pas le titulaire.

Article 6 : La Direction départementale de l'environnement de la Sangha est chargée de
veiller à l'application des dispositions du présent certificat de conformité environnementale.

Article 7 : Le présent certificat de conformité environnementale, valable un an à compter de
sa date de signature, est établi pour servir et valoir ce que de droit./-

Fait à Brazzaville, le 2 1 AQUT 2020

Arl JAN-NONAULT.-

tariatministre@ministere-tourisme.gouv.ca

2 sites du Ministère : www.ministere-tourisme.qouv.ca / www.officedutourisme.qouv.cq

